Citation Nr: 1719605	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the issue of entitlement service connection for a psychiatric disability was previously denied by the RO in a final February 2007 rating decision.  Although the RO has reopened the claim below, the Board is nonetheless obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue as set forth on the cover page of this decision.  As the RO has considered this matter below, and in light of the Board's favorable decision herein, no prejudice to the Veteran has resulted by the Board's recharacterization of the issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further notes that in the August 2012 rating decision on appeal, the RO characterized the issue on appeal as entitlement to service connection for PTSD to include nightmares and sleep problems.  The clinical evidence, however, contains notations of psychiatric diagnoses in addition to PTSD.  In light of the evidence of record, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the Board's recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue of entitlement to service connection for a psychiatric disability, to include PTSD and major depressive disorder with psychotic features, is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied service connection for PTSD to include nightmares and sleep problems.  Although the appellant was notified of the RO's determination and his appellate rights in a February 2007 letter, he did not appeal nor was new and material evidence received within one year of the issuance of that decision.

2.  In July 2011, the Veteran again requested service connection for a psychiatric disability, to include PTSD.  

3.  Evidence received since the February 2007 rating decision includes official service department records, in existence and not previously associated with the claims file, and relating to the Veteran's claim of service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2006).

2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability, to include PTSD, is reconsidered.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Background

A review of the record indicates that in May 2005, the Veteran submitted a claim of service connection for nightmares and sleep problems secondary to his military experiences in Iraq.  In support of his claim, the Veteran submitted partial original service treatment records which he had in his possession.  The RO scheduled him for a VA examination in connection with his claim, but he failed to report without explanation.  

In February 2007, the RO denied the Veteran's claim of service connection for PTSD to include nightmares and sleep problems, finding that the record did not contain evidence corroborating an in-service stressor, no foreign service or combat, nor did the the available clinical records contain evidence of a diagnosis of PTSD.  The appellant was notified of the RO's determination and his appellate rights in a February 2007 letter, but he did not appeal nor was new and material evidence received within the applicable time period.

In July 2011, the Veteran again requested service connection for a psychiatric disability, to include PTSD.  In support of his claim, he submitted a statement indicating that in 2003, he had been deployed to Kuwait and Iraq where he witnessed people getting hurt and killed.  He also indicated that he had been diagnosed as having PTSD.  

Evidence received in support of the Veteran's claim included service personnel records relating to the Veteran's discharge from service due to a pattern of misconduct, to include alcohol abuse; a May 2004 physical examination containing notations of a history of alcohol abuse and loss of consciousness; and service personnel records reflecting service in Iraq; and records showing that the Veteran received counseling for behavioral issues prior to his separation from service.  

The additional evidence also includes a September 2011 VA examination report showing that the Veteran was diagnosed as having an adjustment disorder, chronic with mixed disturbance of emotions and conduct, and ethanol dependence in early remission.  The examiner noted that although the Veteran experienced in-service stressors consistent with the fear of hostile military or terrorist activity, his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner also noted that the medical evidence does not show a link between the Veteran's adjustment disorder and his reported combat stressors, or to the events surrounding the Veteran's wife's illness during service.  

The Veteran again underwent a VA examination in May 2015 and was diagnosed as having a major depressive disorder, with psychotic features, and alcohol use disorder.  The examiner opined that although the evidence shows that the Veteran's reported fear of hostile military and terrorist attack is consistent with the facts and circumstances of his service, the evidence does not show a confirmed clinical diagnosis of PTSD.  In addition, the examiner concluded that there was no evidence to substantiate that the Veteran's current major depressive disorder was caused by, or related to, any event, injury, or disease shown in service.  It was at least as likely as not that the Veteran's symptoms of depression resulted from psychosocial stressors caused by his continuous alcohol use.  



Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease; and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c) (2016).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred. 38 C.F.R. § 3.304(f) (2016); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that a veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then a veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory, i.e., credible and consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was not a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3)).

The amended version of 38 C.F.R. § 3.304(f)(3) essentially eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) now provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2015). 

Standard of proof

VA must consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, the Veteran's claim of service connection for PTSD, to include nightmares and sleep problems, was denied by the RO in a February 2007 rating decision.  Although the Veteran was duly notified of the RO's decision as well as his appellate rights, he did not perfect an appeal of the decision within the applicable time period.  Thus, the RO's decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the Veteran seeks to reopen his claim.  As set forth above, the additional evidence received since the final February 2007 rating decision denying service connection for PTSD includes official service department records, including military personnel records reflecting that the Veteran was repeatedly counselled for, disobedience, disrespect, failure to report, and being intoxicated on duty.  These additional service personnel records also include information relating to the Veteran's unsuitability discharge and his service in Iraq.  The Veteran contends that these records reflect poor behavior which was actually an initial manifestation of his current psychiatric disability. 

The Board notes that these service personnel records were in existence and not previously associated with the claims file at the time of the February 2007 rating decision, and they are relevant to the extent that they relate to in-service events which the Veteran contends are indicative or causative of an in-service psychiatric disability.  Where new evidence consists of additional records from the service department, the former decision will be reconsidered.  In accordance with 3.156(c), therefore, the February 2007 rating decision must be reconsidered.

Although the Veteran's claim is reconsidered, the evidence is not sufficient to allow the grant of the benefits sought.  See e.g. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  For the reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features is subject to reconsideration.  


REMAND

The record appears to be incomplete.  The Board notes that in clinical settings, the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  See e.g. May 2015 VA examination report.  Records from SSA are potentially relevant to the a Veteran's VA claims of service connection for a psychiatric disability and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Board notes that the Veteran receives regular psychiatric care at the New Orleans and Biloxi VA Medical Centers.  The most recent VA clinical records currently associated with the claims file are dated in May 2015.  Any more recent clinical records should be associated with the record, as they are potentially relevant to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request from SSA a copy of its determination(s) on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its consideration of the Veteran's application for benefits.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should associate VA clinical records pertaining to treatment of the Veteran at the New Orleans and Biloxi VA Medical Centers for the period from May 2015 to the present.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing the actions above, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the appellant and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


